DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
1.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
	
Claim Rejections - 35 USC § 101
2.	35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


3.	Claims 1-10 are rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea.

4.	The claimed invention is directed to an abstract idea without significantly more. The claims recites data gathering and manipulation of data. Specifically, the independent claim 1 recites the steps of analyzing, setting, performing, calculating and discriminating are data gathering and manipulation of data which is a mathematical concept which describes the relationship between the different stages of data manipulation. This judicial exception is not integrated into a practical application because the generically recited an operating method of a metal sorting system does not add a meaningful limitation to the abstract idea because it amounts to simply implementing the abstract idea on a metal sorting system and also the steps recited are mental and math. The claims do not include additional elements that are sufficient to amount to significantly more than the judicial exception because the additional limitation LIBS only to store and retrieve information in/from library and these are well-understood, routine, conventional functions as recognized by the court decisions listed in MPEP § 2106.05(d).

Regarding Claim 1, All the steps/processes are directed to abstract ideas such as “analyzing using LIBS library (routine data gathering, as just receiving data. Mental step, a person can compare data on metals with library information)", "setting component distribution (Abstract mental step)", “performing first regression (mental step for manipulating data. Abstract math), “calculating a probability (mental step for manipulating data. Abstract math)”, “performing second regression (mental step for manipulating data. Abstract math) and discriminating by a weighted sum (mental step for manipulating data. Abstract math). 

Above mentioned steps/processes are a mere instructions to implement abstract ideas without requiring any further modification/or rearrangement of the system or a modification to a usual method/processes for obtaining the data and manipulating the data, once after one of ordinary skill in the art have already obtained usual data for metal sorting system. 

Therefore, those steps/processes are abstract ideas and Claim 1 is determined to be directed to a 101 rejection as a whole.

Regarding Claim 2, recites LIBS library information which is a mental process. 

Therefore, Claim 2’s additional limitation does not contribute any significantly more to the already implemented abstracted ideas nor integrates into a practical application.

Regarding Claim 3, recites correlation between LIBS library information and the metal which is a mental step, a person can compare data on metals with library information. 

Therefore, Claim 3’s additional limitation does not contribute any significantly more to the already implemented abstracted ideas nor integrates into a practical application.

Regarding Claims 4 and 5, recites classifying the clustering which is an abstract mental step.

Therefore, Claims 4 and 5’s additional limitation does not contribute any significantly more to the already implemented abstracted ideas nor integrates into a practical application.

Regarding Claims 6 and 7, recites calculating of the probability which is a mental step for manipulating data. Abstract math.

Therefore, Claims 6 and 7’s additional limitation does not contribute any significantly more to the already implemented abstracted ideas nor integrates into a practical application.

Regarding Claim 8, recites performing of the first regression is a mental step for manipulating data. Abstract math.

Therefore, Claim 8’s additional limitation does not contribute any significantly more to the already implemented abstracted ideas nor integrates into a practical application.

Regarding Claim 9, recites performing of the second regression is a mental step for manipulating data. Abstract math.

Therefore, Claim 9’s additional limitation does not contribute any significantly more to the already implemented abstracted ideas nor integrates into a practical application.

Regarding Claim 10, recites discriminating, calculating and estimating are mental step for manipulating data. Abstract math.

Therefore, Claim 10’s additional limitation does not contribute any significantly more to the already implemented abstracted ideas nor integrates into a practical application.

Accordingly, for the reasons provided above, claims 1-10 are directed to an abstract idea and are not patent eligible under 35 USC 101.

Allowable Subject Matter

5.	Claims 1-10 would be allowable if rewritten or amended to overcome the rejection under 35 U.S.C. 101, set forth in this Office action.

6.	Claims 11-13 are allowed.

Reason for Allowance

7.	The following is a statement of reasons for the indication of allowable subject matter: 
8.	As to claims 1 and 11, the prior arts of record alone or in combination fails to teach or suggest the claimed limitation of “calculating a probability that the spectral data will belong to each of the set multiple clusters using the first regress component analysis result;
discriminating a type of metal sample by a weighted sum of the calculated probability and the second regression component analysis result” along with all other limitations of claims 1 and 11. 

9.	McManus (US 2014/0268133 A1) teaches laser induced breakdown spectroscopy but fails to teach the claimed limitations.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance”.

Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to JAMIL AHMED whose telephone number is (571)272-1950.  The examiner can normally be reached on M-F: 9:00 AM - 5:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Tarifur Chowdhury can be reached on 571-272-2287. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/JAMIL AHMED/
Primary Examiner, Art Unit 2886